Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4-6 and 19 recite the limitation "the vanes".  There is insufficient antecedent basis for this limitation in the claim. Examiner suggest revising the claims to replace “the vanes” with “the plurality of vanes”.

Specification
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
For the purposes of examination, the inlet and outlet slit being “closed” is interpreted as there is not space for air to pass between the inlet and outlet slits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US2020094656A1), in view of Lee (US2018170152A1).
Regarding claim 1, Kim teaches 
an air vent assembly (An air vent for an automobile) [0012] comprising: 
a housing configured to allow air to pass therethrough (duct 100)
a slit assembly (as shown in fig. 6) disposed inside the housing and configured to control a flow direction of the air (a nozzle 500 installed in a direction of the air outlet of the duct 100 and configured to be vertically rotatable) [0012]
a knob movably connected to the slit assembly to move the slit assembly (knob 400), wherein the slit assembly includes:
an upper inlet plate slidably connected to the housing so that the upper inlet plate is movable along an internal surface of the housing (upper damper plate 600, movable as shown on fig. 3, 4 and 5)
a lower inlet plate (lower damper plate 600) forming an inlet slit from the upper inlet plate and disposed inside the housing (forms an inlet slit as shown on fig. 3, 4 and 5), wherein the lower inlet plate is slidably connected to the housing and movable along the internal surface of the housing (lower damper plate 600, movable as shown on fig. 3, 4 and 5)
an outlet plate (nozzle 500), wherein a first side of the outlet plate is pivotally coupled to the upper inlet plate and the lower inlet plate to be movable together with the upper inlet plate and the lower inlet plate (as shown on fig. 3, 4 and 5, the upper and lower damper plate 600 are rotatably coupled to nozzle 500)
Kim does not teach
a second side of the outlet plate is pivotally coupled to the housing
Lee teaches
a second side of the outlet plate is pivotally coupled to the housing (the second hinge pins 142 and the third hinge pins 152 are hinged to the internal wall surface of the outlet of the slim air duct 100, with the result that the upper transverse wing 140 and the lower transverse wing 150 can rotate angularly upwards or downwards) [0056]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the hinge pins taught in Lee to Kim, in order to provide two individual connection points to the housing on the nozzle 500 to further secure the system within the duct 100.

Regarding claim 2, Kim, as modified, teaches the air vent assembly of claim 1, 
wherein an outlet slit being in fluidical communication with the inlet slit is formed within the outlet plate (formed between upper and lower sections of nozzle 500 as shown on fig. 3, 4 and 5)

Regarding claim 3, Kim, as modified, teaches the air vent assembly of claim 2, 
wherein the knob is slidably coupled to the outlet plate and is configured to slide in a direction traverse to the housing (The air vent includes a knob 400 installed in the knob mount 300 and configured to be laterally movable (movable in leftward Le and rightward Ri directions) [0040], and wherein the air vent assembly further includes a plurality of vanes arranged in vertical directions within the outlet slit (front vane 510 as shown on fig. 6) and connected to the knob to be tiltable in the direction traverse to the housing (as shown in fig. 7 and 8, the front vane 510 tilts left and right)

Regarding claim 4, Kim, as modified, teaches the air vent assembly of claim 3, 
further including a vane link that couples the knob and the vanes to each other (knob link 530)

Regarding claim 5, Kim, as modified, teaches the air vent assembly of claim 4, 
wherein a first side of the vane link is coupled to the knob (knob link 530 coupled to knob 400 as shown in fig. 6), and a second side of DB2/ 41232588.2 16the vane link includes a connection portion (guide groove 531), and wherein the vanes include a vane coupling portion to which the connection portion is coupled (front vane shaft 511)

Regarding claim 6, Kim, as modified, teaches the air vent assembly of claim 5, 
further including a vane spacer connected to the outlet plate and coupled to the vanes to be suspended at the outlet slit (portion of nozzle 500 shown on fig. 6)

Regarding claim 7, Kim, as modified, teaches the air vent assembly of claim 2, 
wherein first and second sides of each of the inlet slit and the outlet slit are closed (as shown on fig. 3, 4 and 5, the nozzle 500 and damper plate 600 remain in complete contact while in operation, thus not providing an opening for air to pass between them. Note: for examination purposes the inlet and outlet slit being “closed” is interpreted as there is not space for air to pass between the inlet and outlet slits.)

Regarding claim 8, Kim, as modified, teaches the air vent assembly of claim 2, wherein the housing includes: 
an air inlet to which the air from an outside is introduced and positioned adjacent to the upper inlet plate and the lower inlet plate; and an air outlet through which the air passed through the housing is discharged and positioned adjacent to the outlet plate (As shown in FIGS. 1 to 12, the air vent for an automobile according to the present disclosure includes a duct 100 in which a passage having an air inlet and an air outlet communicating with each other is formed) [0040]

Regarding claim 9, Kim, as modified, teaches the air vent assembly of claim 8, 
further including a bezel coupled to the air outlet and including an opening which is in fluidical communication with the outlet slit (duct cover 200 with opening disposed in front of outlet slit)

Regarding claim 10, Kim teaches the air vent assembly of claim 1, wherein the outlet plate includes: 
an upper outlet plate (upper side of nozzle 500) of which a first side is pivotally coupled to the upper inlet plate (upper damper plate 600) to move together with the upper inlet plate (move together as shown on fig 3, 4 and 5)
a lower outlet plate (upper side of nozzle 500) forming an outlet slit from the upper outlet plate (formed between upper and lower sections of nozzle 500 as shown on fig. 3, 4 and 5) and connected to the lower inlet plate (upper damper plate 600), the lower outlet plate having a first side pivotally coupled to the lower inlet plate to move together with the lower inlet plate (move together as shown on fig 3, 4 and 5)
Kim does not teach
an upper outlet plate of which a second side is pivotably coupled to the housing 
a lower outlet plate of which a second side is pivotably coupled to the housing 
Lee teaches
an upper outlet plate of which a second side is pivotably coupled to the housing (the second hinge pins 142 and the third hinge pins 152 are hinged to the internal wall surface of the outlet of the slim air duct 100, with the result that the upper transverse wing 140 and the lower transverse wing 150 can rotate angularly upwards or downwards) [0056]
a lower outlet plate of which a second side is pivotably coupled to the housing (the second hinge pins 142 and the third hinge pins 152 are hinged to the internal wall surface of the outlet of the slim air duct 100, with the result that the upper transverse wing 140 and the lower transverse wing 150 can rotate angularly upwards or downwards) [0056]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the hinge pins taught in Lee to Kim, in order to provide two individual connection points to the housing on the nozzle 500 to further secure the system within the duct 100.

Regarding claim 11, Kim, as modified, teaches the air vent assembly of claim 10, wherein the housing includes: 
upper tracks (upper guide groove 101) formed on the internal surface of the housing, wherein upper slide points (points protruding from upper damper plate 600) of the upper inlet plate are slidably coupled to the upper tracks (the damper plate having one side end portion connected to the nozzle 500 and an other side end portion to be moved along a guide groove 101 formed in the duct 100) [0012]
lower tracks (lower guide groove 101) formed on the internal surface of the housing, wherein lower slide DB2/ 41232588.2 17points (points protruding from lower damper plate 600) of the lower inlet plate are slidably connected to the lower tracks (the damper plate having one side end portion connected to the nozzle 500 and an other side end portion to be moved along a guide groove 101 formed in the duct 100) [0012]

Regarding claim 12, Kim, as modified, teaches the air vent assembly of claim 11, 
wherein the upper inlet plate includes upper movement points that are provided at a position spaced from each of the upper slide points with a predetermined distance and rotatably connected to upper connection points of the upper outlet plate (rotating connection point between upper damper plate 600 and upper nozzle 500 as shown on fig. 3, 4 and 5)
wherein the lower inlet plate includes lower moving points that are provided at a position spaced from each of the lower slide points with a predetermined distance and rotatably connected to lower connection points of the lower outlet plate (rotating connection point between lower damper plate 600 and lower nozzle 500 as shown on fig. 3, 4 and 5)

Regarding claim 13, Kim, as modified, does not teach the air vent assembly of claim 12, 
wherein the upper outlet plate includes upper pivot points formed at a position spaced from each of the upper connection point with a predetermined distance and pivotably coupled in the housing 
wherein the lower outlet plate includes lower pivot points formed at a position spaced from each of the lower connection point with a predetermined distance and pivotably coupled in the housing
Lee teaches
wherein the upper outlet plate includes upper pivot points (second hinge pin 142) formed at a position spaced from each of the upper connection point (upper guide pin 170) with a predetermined distance and pivotably coupled in the housing (the second hinge pins 142 and the third hinge pins 152 are hinged to the internal wall surface of the outlet of the slim air duct 100, with the result that the upper transverse wing 140 and the lower transverse wing 150 can rotate angularly upwards or downwards) [0056]
wherein the lower outlet plate includes lower pivot points (third hinge pin 152) formed at a position spaced from each of the lower connection point (lower guide pin 170) with a predetermined distance and pivotably coupled in the housing (the second hinge pins 142 and the third hinge pins 152 are hinged to the internal wall surface of the outlet of the slim air duct 100, with the result that the upper transverse wing 140 and the lower transverse wing 150 can rotate angularly upwards or downwards) [0056]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pivot points taught in Lee to Kim, in order to provide a simple connection means from the outlet plates to the housing.

Regarding claim 14, Kim, as modified, teaches the air vent assembly of claim 10, 
wherein the upper outlet plate is configured to be movable in up and down directions within the housing together with the upper inlet plate, and is configured to be rotatable with respect to the upper inlet plate (as shown on fig. 3, 4 and 5, the upper damper plate 600 and upper nozzle 500 are configured to be moveable in up and down directions and rotatable with respect to one another)
wherein the lower outlet plate is configured to be movable in up and down directions within the housing together with the lower inlet plate, and is configured to be rotatable with respect to the lower inlet plate (as shown on fig. 3, 4 and 5, the lower damper plate 600 and lower nozzle 500 are configured to be moveable in up and down directions and rotatable with respect to one another)

Regarding claim 15, teaches the air vent assembly of claim 14, 
further including a bezel coupled to the housing at a side of the outlet slit to fluidically communicate with the outlet slit (duct cover 200 with opening disposed in front of outlet slit), wherein the knob is rotatably and slidably coupled to the bezel (a knob mount 300 fixed to a front surface of the duct cover 200; a knob 400 installed in the knob mount 300 and configured to be laterally movable [0012]; knob 400 is also shown to be rotatable on fig. 3, 4 and 5)

Regarding claim 16, teaches the air vent assembly of claim 10, 
wherein the upper outlet plate and the lower outlet plate are maintained parallel to each other (as shown on fig. 3, 4 and 5, the upper and lower nozzle 500 remain parallel while in use)

Regarding claim 17, teaches the air vent assembly of claim 16, 
further including a connection link that connects the upper outlet plate and the lower outlet plate to each other (portion on between upper and lower nozzle 500 as shown on fig. 3, 4 and 5 that connect to rotation shaft 800 as shown on fig. 1)

Regarding claim 18, Kim does not teach the air vent assembly of claim 10, further including: 
an upper partition protruding from the upper inlet plate toward the lower inlet plate; and a lower partition protruding from the lower inlet plate toward the upper inlet plate, wherein the upper partition and the lower partition overlap with each other so that flow of air in a lateral direction of the inlet slit is prevented
Lee teaches
an upper partition protruding from the upper inlet plate toward the lower inlet plate; and a lower partition protruding from the lower inlet plate toward the upper inlet plate, wherein the upper partition and the lower partition overlap with each other so that flow of air in a lateral direction of the inlet slit is prevented (as shown on fig. 4, side plates 126 protrude vertically between upper plate 122 and lower plate 124, which completely covers the area at the sides of upper plate 122 and lower plate 124, thus preventing airflow in a lateral direction)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the side plates taught in Lee to Kim, in order to ensure that airflow continues from the inlet to outlet direction, thus improving the efficiency of the system.

Regarding claim 19, teaches the air vent assembly of claim 3, wherein the outlet plate includes: 
an upper outlet plate (upper side of nozzle 500) of which a first side is pivotally coupled to the upper inlet plate (upper damper plate 600) to move together with the upper inlet plate (move together as shown on fig 3, 4 and 5)
a lower outlet plate (upper side of nozzle 500) forming an outlet slit from the upper outlet plate (formed between upper and lower sections of nozzle 500 as shown on fig. 3, 4 and 5) and connected to the lower inlet plate (upper damper plate 600), the lower outlet plate having a first side pivotally coupled to the lower inlet plate to move together with the lower inlet plate (move together as shown on fig 3, 4 and 5)
wherein end portions of the upper outlet plate and the lower outlet plate are connected by a connection link (portion on between upper and lower nozzle 500 as shown on fig. 3, 4 and 5 that connect to rotation shaft 800 as shown on fig. 1), and wherein the vanes are pivotally coupled to a middle portion (knob pin 520) of the connection link (the front vane 510 coupled to knob pin 520 disposed on rotation shaft 800, where the front vane 510 is rotationally driven by the knob 400
Kim does not teach
an upper outlet plate of which a second side is pivotably coupled to the housing 
a lower outlet plate of which a second side is pivotably coupled to the housing 
Lee teaches
an upper outlet plate of which a second side is pivotably coupled to the housing (the second hinge pins 142 and the third hinge pins 152 are hinged to the internal wall surface of the outlet of the slim air duct 100, with the result that the upper transverse wing 140 and the lower transverse wing 150 can rotate angularly upwards or downwards) [0056]
a lower outlet plate of which a second side is pivotably coupled to the housing (the second hinge pins 142 and the third hinge pins 152 are hinged to the internal wall surface of the outlet of the slim air duct 100, with the result that the upper transverse wing 140 and the lower transverse wing 150 can rotate angularly upwards or downwards) [0056]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the hinge pins taught in Lee to Kim, in order to provide two individual connection points to the housing on the nozzle 500 to further secure the system within the duct 100.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRETT P MALLON whose telephone number is (571)272-4749. The examiner can normally be reached Monday-Thursday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRETT PETERSON MALLON/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762